DETAILED ACTION
An amendment was received and entered on 4/12/2021.
Claim 50 and 56-64 were canceled, and claim 67 was added.
Claims 45, 48, 49, 51-55, and 65-67 are pending and under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 48, 49, 51-55, and 65-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 is indefinite in its recitation of “a nucleic acid construct encoding transcription of an RNA polynucleotide” in part (b). Transcription is a cellular process by which RNA is produced from a DNA template.  While RNA transcripts may be encoded 
Claims 52 and 67 are indefinite because they refer to RNA polynucleotides comprising or consisting SEQ ID NOS: 57. 58, 62, 64, or 61.  Each of these sequences is disclosed in the Sequence Listing as a DNA sequence.  An RNA polynucleotide cannot consist of DNA, therefore the claims are indefinite.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 51 is drawn, in part, to the genus of inhibitors of claim 48 that “consists of a sequence that shares at least about 95% percentage sequence identity with a RNA polynucleotide selected from SEQ ID NO 51-54 (emphasis added).” Claim 48 requires that the inhibitor comprises a sequence that is complementary to a polynucleotide selected from SEQ ID NOS: 51-54. The specification as filed does not disclose any example of an inhibitor that consists of a sequence that is both 95% identical to any segment of any one of SEQ ID NOS: 51-54, and is also complementary to some other 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 45, 48, 49, 51, 53, 54, 55, 65, and 66 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Khvorova et al (US 20050255487).
Khvorova taught a method for selecting functional hyperfunctional siRNAs.  An algorithm was developed for selecting such siRNAs, based on optimized design criteria that take into account characteristics attributed to highly active siRNAs including the identity of specific bases at specific positions, the overall GC content, and melting temperature of potential internal repeats that result in inter- or intra-molecular structures 
Khvorova subjected the nucleotide sequence of an TPO cDNA (GenBank Accession NM_000547.3) to the algorithm of the invention and generated a pool of siRNA target sequences which can be viewed as 19 nucleotide siRNA sense strands.  This group included SEQ ID NO: 1184815, which is perfectly complementary to nucleotides 6053-6071 of instant SEQ ID NO: 54:
Instant SEQ ID NO: 54       6053 AAGGAGTTCTTTCCCTCTC 6071
                                 :::::::::::::::::::
Khvorova SEQ ID NO: 1184815   19 UUCCUCAAGAAAGGGAGAG 1

The siRNA sense strands of Khvorova are disclosed in Tables XII and XIII which were submitted on compact disc (see paragraphs 1 and 483-485). This sense strand of Khvorova is structurally indistinguishable from the claimed inhibitor, as is an siRNA or Sghrt expression because they are structurally identical to the claimed inhibitors (see MPEP 2112). Formulations for delivering the siRNAs and/or vectors are disclosed at paragraphs 316, 442-445, and at paragraph 454 which indicates that the siRNA may be introduced into cells via liposomal transfection.  Because the formulations are intended for in vivo use (paragraph 445) they are considered to be "pharmaceutical" compositions as required by the instant claims.
With regard to claims 54, 55, 65 and the requirement that the inhibitor is obtained from a host cell, these limitations are not considered to affect the structure of the polynucleotide of the claims in any way that distinguishes them from the inhibitors of Khvorova.
Thus Khvorova anticipates the claims. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635